DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 12/17/2020.  Claims 1-3, 6-11, 13, 15-17, and 19-25 are pending where claims 1-3, 6-11, 13, 15-17, and 19-25 were previously presented and claims 4, 5, 12, 14, and 18 were cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Michael Feirstein on 5/4/2021.

The application has been amended as follows: 
IN THE CLAIMS FILED 12/17/2020, PLEASE:
CANCEL claim 21
ADD claim 26
AMEND claims 2 and 13 in the following manners:

	Claim 2 (Currently Amended):
	The system of claim 1, wherein the locations of the other displayed data comprises 

	Claim 13 (Currently Amended):
	The non-transitory computer-readable medium of claim 9, wherein the locations of the other displayed data comprises curated data.

	Claim 21 (Cancelled)

	Claim 26 (New):
	The non-transitory computer-readable medium of claim 9, wherein the selecting the location is based further on a response time between messages exchanged between the first user account and the second user account.

Allowable Subject Matter
Claims 1-3, 6-11, 13, 15-17, 19, 20, and 22-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant amended the claims to incorporate new limitations that further clarified the process of making soft recommendations that, upon review of the prior art, and in further view of further searching did not appear to be taught or fairly suggested by the prior art of record.  As seen from the 35 USC 103 rejections, users of a first account can recommend content to users of a second account including placing some importance/priority to the content that will help determine its final positioning when presented to the second user account.  However, key differences exist as illustrated from the previous Office Action and seen from the amended claims.  Therefore, the claims stand allowable over the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        5/13/2021